Citation Nr: 0408667	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02 06-843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing disability, to include the propriety of the 
reduction of a 50 percent rating, effective on January 1, 
2002.  

(The issue of service connection for a claimed neurological 
disorder will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from May 1953 to May 1955.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action of the RO 
that denied an increased (compensable) rating for the 
service-connected deafness.  

The Board remanded the case to the RO in August 1999 for 
additional development of the record.  

Subsequently, the RO increased the rating for the veteran's 
service-connected bilateral hearing disability ultimately to 
50 percent, effective on March 15, 2000.  (A 10 percent 
rating had been assigned effective on August 13, 1998.  A 40 
percent rating had been assigned effective on December 15, 
2000.)  

Then, in an August 2001 rating action, the RO proposed to 
reduce the rating to no percent.  This was effectuated in an 
October 2001 rating decision when the RO assigned a no 
percent rating for the service-connected bilateral hearing 
disability, effective on January 1, 2002.  

The veteran's original request for an RO hearing before a 
Hearing Officer was subsequently withdrawn.  

The Board is undertaking additional development on the issue 
of service connection for a claimed neurological disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this matter.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to whether the current 
rating assigned for the service-connected bilateral hearing 
loss is appropriate has been developed.  

2.  At the time of the reduction, the August 2001 VA 
audiological examination provided more reliable hearing test 
findings than the examinations conducted in April 2000, 
January 2000 and December 1999.   

3.  The August 2001 VA audiological examination contains the 
most recently certified puretone threshold averages available 
for the purpose of evaluating the severity of the service-
connected bilateral hearing disability.  

4.  The August 2001 VA audiological examination showed 
puretone threshold average of 83.75 decibels in the right 
ear, with unreliable speech recognition results, resulting in 
Level "VIII" hearing under Table VIa and puretone threshold 
average of 58.75 decibels in the left ear, with unreliable 
speech recognition scores, resulting in Level "IV" hearing 
under Table VIa and 38 C.F.R. § 4.86a.  



CONCLUSIONS OF LAW

1.  The reduction of the 50 percent rating for the service-
connected bilateral hearing loss disability was proper.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5112(b)(6), 7104 
(West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.13, 4.85, 
4.86 including Diagnostic Code 6100 (2002); and 38 C.F.R. §§ 
4.1, 4.2, 4.13, 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1998).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.85, 4.86, 4.87 including Diagnostic Code 
6100 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board finds that VA's duties pursuant to VCAA, where 
triggered, have been fulfilled.  

First, VA shall notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  38 
U.S.C.A. §§ 5102, 5103.  

In each instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information, and also of which evidence the veteran 
was to submit, and which evidence VA would attempt to obtain 
on his behalf.  

The record shows that the veteran was notified of the RO's 
March 1997 decision.  The RO informed the veteran that if he 
disagreed with the RO's consideration of the evidence, or 
reasons provided, that he was to write and tell them why.  
The RO thus informed the veteran that he was to submit any 
additional evidence.  

The Board also determines that, at that time, the veteran's 
claim was substantiated.  That is, there was no missing 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim so that the duty to notify the veteran 
under 38 U.S.C.A. § 5103 (a) would have been triggered.  The 
claim was denied, but the application was complete, and the 
claim was supported with proof and evidence that was 
dispositive with respect to the issue at hand.  

Although that particular disposition was not favorable to the 
veteran, it was not because the claim was not substantiated, 
but rather, because the claim was substantiated with negative 
evidence that preponderated against the veteran's claim.  By 
way of the rating actions, the veteran was informed of the 
laws, regulations and evidence required to show a more 
favorable outcome.  

In March 1997, the RO sent the veteran a letter correcting a 
typo in the rating decision, and notifying the veteran that 
if he had any questions, he was to call the RO at a toll free 
number.  

The April 1997 Statement of the Case notified the veteran of 
the laws and regulations pertinent to his claim.  Further, 
the RO informed him that it remained his responsibility to 
produce the necessary evidence.  The RO notified the veteran 
that he was to provide more information, specifically, he was 
to identify the benefit he wanted, the facts he disagreed 
with, and the errors of law he believed the RO made.  

Again, in the Board's view, this is all the information that 
was required at that time, and the RO informed the veteran 
that he was to supply this missing information.  

In October 1997, the RO further informed the veteran that 
completion of a Substantive Appeal was required and that he 
was the party responsible for providing it.  

In June 1998 and March 1999, the veteran was provided 
additional Supplemental Statements of the Case outlining 
actions taken on his claim, and what he needed to do in 
response to them.  

Further, by way of the August 1999 remand action by the 
Board, the veteran was specifically notified what was needed, 
at that time, to substantiate his claim, and what actions he 
was responsible for, and what actions VA would accomplish on 
his behalf.  

Following the August 1999 remand, the RO continually 
requested completion of the specific items requested, both 
from VA's audiology service, and from the veteran himself.  
In particular, although the veteran desired to cancel his 
March 2001 VA audiological examination, the RO had him 
rescheduled for August 2001, because this information was 
necessary to substantiate the claim, and informed the veteran 
accordingly.  

In December 2000 and June 2001, the RO notified the veteran 
that it had received the necessary information to make a 
decision in his claim.  

In August 2001, the RO notified the veteran that it had 
received new evidence, that a reduction was proposed, a copy 
of the rating decision was attached, and that the veteran 
could submit any additional medical or other evidence to show 
that such a change should not be made.  

The RO also notified the veteran what type of evidence would 
be needed, in order to warrant a change, and that he was 
responsible of providing it, or notifying VA of its 
existence.  An additional letter, dated October 2001, 
notified the veteran that the reduction had been effectuated.  
Another notice letter was sent to the veteran in December 
2001.  

In April 2002, the veteran was provided notice, via the 
Statement of the Case, of the applicable laws and regulations 
governing his claim, as well as the fact that he was 
notified, by a VA audiologist, that valid test results must 
be obtained for further consideration by VA.  

The notice letter associated with that document also informs 
the veteran what he needed to do, and when he needed to do it 
by.  The 90 day letter is dated June 2002.  

In summary, at each stage of the pending appeal, VA notified 
the veteran of any potentially applicable information or 
evidence that would not only substantiate his claim, but 
change the outcome of his already substantiated claim from a 
non-favorable disposition, to a disposition that favored the 
veteran; and also, which portion of this potential 
information or evidence the veteran was to provide, and which 
portion VA would attempt to obtain on his behalf.  

The veteran was provided adequate notice that VA would help 
him secure evidence in support of his claim if he identified 
that evidence, he has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what hypothetical evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, and additional VA outpatient treatment records 
concerning his claim, as well as numerous audiograms from the 
VA audiological service.  

The veteran was afforded multiple VA examinations in an 
effort to reconcile the evidence.  In fact, although the 
veteran stated that he no longer desired to appear for a VA 
audiological examination, in light of the then most recent 
increase in his service-connected bilateral hearing loss 
rating, the RO notified the veteran that additional 
clarifying information from a VA audiological examination was 
needed in this case, and it was obtained.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.


II.  Bilateral Hearing Loss Rating

A.  Factual Background

Historically, service connection for a bilateral hearing loss 
disability was established in a January 1956 rating action by 
the RO.  The RO assigned an initial rating of 10 percent.  

The veteran was also assigned a 10 percent rating under 
Diagnostic Code 6260 for tinnitus, and a no percent 
(noncompensable) rating was assigned for the residuals of a 
cerebral concussion.  

In March 1965, the rating for the service-connected bilateral 
hearing loss was reduced from 10 percent to no percent.  

This appeal comes from a November 1996 claim for increase.  
In a March 1997 rating decision, the RO denied the claim.  
The Board remanded the matter to the RO remanded in August 
1999 for additional development.  

Then, in a February 2000 rating action, the RO assigned an 
increased rating of 10 percent; effective on August 13, 1998.  
In a June 2000 rating action, the rating was increased to 40 
percent, effective on December 13, 1999.  The rating was 
again increased to 50 percent, effective on March 15, 2000.  

In August 2001, the RO proposed to reduce the veteran's 
rating from 50 percent to no percent, based on the results of 
the most recent VA audiographic examination in August 2001.  

This reduction was effectuated in an October 2001 rating 
action on January 1, 2002.  

A review of the medical evidence shows that the veteran was 
afforded numerous VA audiological examinations during the 
pendency of the appeal.  

The report of a December 1996 VA audiological examination 
reveals a 80 percent speech recognition score and a 71 
decibel average puretone threshold in the right ear, and a 96 
percent speech recognition score with a 33 decibel average 
puretone threshold in the left ear.  

As noted in the Board's September 1999 remand, although the 
veteran was afforded VA audiological treatment in August 
1998, those results were not adequate for rating purposes.  
See 38 C.F.R. § 4.85.  

The report of the December 1999 VA audiological examination 
reveals a zero percent speech recognition score and a 80 
decibel average puretone threshold in the right ear, and a 66 
percent speech recognition score with a 45 decibel average 
puretone threshold in the left ear.  

In January 2000, a VA examiner generally interpreted the 
results of the August 1998 VA examination findings; however, 
specific speech recognition scores or decibel average 
puretone thresholds were not provided.  

In March 2000, the veteran representative asked for 
reconsideration, based on the contrast between the August 
1998 audiogram report and the December 1999 audiogram report.  

An April 2000 VA audiological evaluation shows a 12 percent 
speech recognition score and 83 decibel average puretone 
threshold in the right ear, and a 52 percent speech 
recognition score and a 45 decibel average puretone threshold 
in the left ear.  

In August 2001, the veteran's claims folder, including his 
prior audiological examinations, was reviewed by a VA 
audiologist to reconcile the inconsistencies in the record.  
That examiner found a 24 percent speech recognition score, 
recorded, and 30 percent live voice speech recognition score, 
with a 83.75 decibel average puretone threshold in the right 
ear; and a 60 percent speech recognition score, recorded, and 
68 percent live voice speech recognition score; with a 58.75 
decibel average puretone threshold in the left ear.  

That examiner also found that there was poor reliability, and 
the examiner had to re-test several times.  There was normal 
tympanometry, bilaterally.  The examiner also noted that 
there was poor testing and re-testing interest reliability.  
There were questionable errors and responses that were not 
consistent with the configuration of loss.  

The examiner noted that a review of the August 2001 
examination, along with recent test dated in April 2000, 
January 2000 and December 1999, showed a consistent pattern 
of non-organic, unreliable, speech recognition tests.  

The examiner also noted that the prior audiologists noted 
responses that showed a pattern that was not consistent with 
the configuration, but that the older audiographic reports 
from 1996 and 1955 were reliable.  


B.  Propriety of Reduction

Initially, the Board notes that the RO has complied with the 
procedural requirements set forth under 38 C.F.R. § 3.105(e).  

The RO issued a proposed rating reduction in August 2001, 
provided the veteran with notice of the opportunity for a 
pre-determination hearing, and provided the veteran with 
notice that he had 60 days to submit evidence to show that 
reduction was not warranted.  

Lastly, a final rating decision was issued in October 2001, 
after expiration of the 60 day time period, and the effective 
date of the reduction was also effective the last day of the 
month in which the final rating was approved.  Thus, the RO 
complied with the procedural requirements in reducing the 
veteran's rating.  

The veteran's service-connected bilateral hearing loss 
disability was evaluated as no percent disabling (non-
compensable) since June 1965.  The veteran submitted a claim 
for an increased rating in November 1996.  In March 1997, the 
RO denied the veteran's claim.  

The issue was remanded by the Board in August 1999.  The 
evaluation was next increased by the RO to 10 percent, 
effective August 1998; to 40 percent, effective December 
1999; and to 50 percent, effective March 2000.  Thus, none of 
his increases were in effect for five years or more.  

When a rating is in effect at the same level for less than 5 
years, the protections found at 38 C.F.R. § 3.344 do not 
apply.  38 C.F.R. § 3.344 (c) (re-examinations disclosing 
improvement in ratings in effect for less than 5 years will 
warrant reduction in rating).  

In reviewing ratings where disabilities are likely to 
improve, a comparative analysis of the evidence used to 
establish the level of disability for which current 
compensation payments are made and the evidence which serves 
as a basis for the proposed reduction should demonstrate 
improvement in the level of disability, and that such 
improvement will likely continue.  A reduction may not be 
based solely on a determination that the schedular criteria 
for the lower rating are more appropriate.  

"[I]n any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work."  Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  

When a VA examination is the basis for a reduction, the VA 
examiner should have reviewed the claims file, and the VA 
examination should be otherwise adequate. See Tucker v. 
Derwinski, 2. Vet. App. 201 (1992); see also 38 C.F.R. 
§§ 4.1, 4.2.  

In this case, the Board determines that the substantive 
requirements for a rating reduction have also been met.  

That is, the August 2001 VA audiological examination report 
complies with the provisions of 38 C.F.R. §§ 4.1 and 4.2.  
Specifically, the RO noted that the veteran's VA audiological 
examination reports appeared to require some reconciliation 
or additional detail, and asked the VA audiology service for 
this additional information.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  

If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  

Additionally, accurate and fully descriptive medical 
examinations are required.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1.  

Further, every element in any way affecting the probative 
value to be assigned to the evidence in each individual claim 
must be thoroughly and conscientiously studied by each member 
of the rating board in the light of the established policies 
of the Department of Veterans Affairs to the end that 
decisions will be equitable and just as contemplated by the 
requirements of the law.  38 C.F.R. § 4.6.  

The RO did just that in this instance-it requested 
additional clarifying data, after a review of whole recorded 
history, so that it could reconcile the various reports into 
a consistent picture, in order that the current rating could 
accurately reflect the elements of disability present.  

In this case, the August 2001 VA audiological examiner found 
that there was poor intertest reliability, and that both 
puretone and speech had to be re-tested several times.  There 
were questionable errors and responses that were not 
consistent with configuration of loss.  

A review of those test results were compared with recent 
audiograms of April 2000, January 2000, and December 1999, 
which showed consistent pattern of non-organic unreliable 
speech recognition tests.  

The examiner noted that the audiologists consistently noted 
responses that showed a pattern that was not consistent with 
the configuration.  The MRI report of August 1997 ruled out 
central pathology.  The older audiograms from 1996 and 1955 
were considered consistent and reliable, however.  

Thus, the RO properly relied on the credible and probative 
evidence of record-the 1996 audiogram report.  The Board 
finds that the 1955 report, while it may be reliable in the 
audiologist's opinion, is too old to be of significant 
probative value in the instant case of whether the reduction, 
effective January 2002, was appropriate.  

The Board finds the August 2001 VA audiogram report 
particularly probative, because the VA examiner conducted a 
review of the veteran's entire recorded history, and 
specifically focused her findings on the particular questions 
that were at issue in the case at hand.  

Additionally, the VA examiner had particular expertise in 
interpreting audiographic testing, and was able to observe 
the veteran first hand.  Further, the record shows that the 
Chief of the audiology section signed off on the report.  
Thus, the Board finds this evidence both credible and 
particularly probative.  

The Board notes that effective on June 10, 1999, regulations 
applicable to hearing loss were revised. 63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

However, the numerical standards by which auditory acuity and 
speech recognition are measured were not altered, although 
the Diagnostic Codes to be used were renumbered, and there 
were no changes that would require evaluating this veteran's 
hearing loss in a manner different from that previously used.  
Thus, the Board finds that there is no prejudice to the 
veteran with regard to the above determination.  See Bernard 
v Brown, 4 Vet. App. 384 (1993).  

Accordingly, given the evidence of record, the Board finds 
that RO's October 2001 rating reduction was proper.  


C.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities. 
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. §§ 4.85, 
4.86 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (Schedule).  Under these criteria, a hearing loss 
disability is evaluated by the application of criteria set 
forth in Tables VI, VIa and VII.  

Table VI assigns a numeric designation of hearing impairment 
utilizing the results from both the controlled speech 
discrimination examination and the average puretone decibel 
loss examination.  

Table VIa assign a numeric designation of hearing impairment 
using only the average puretone decibel loss examination, 
when use of the controlled speech discrimination examination 
is not warranted.  

Table VII determines the percentage evaluations for hearing 
impairment by evaluating both the right and left ears.  

Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1995); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised. 63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

However, the numerical standards by which auditory acuity and 
speech recognition are measured were not altered, and the 
veteran's current auditory acuity levels were similarly not 
altered.  

Thus, although the Diagnostic Codes to be used were 
renumbered, there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used.  Thus, the Board finds that there 
is no prejudice to the veteran with regard to the above 
determination.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

Because the new evidence reveals that the veteran's speech 
discrimination scores were unreliable, the Board determines 
that application of Table VIa is indicated in this case.  
38 C.F.R. § 4.85(c) 1998, 2002.  

The veteran's August 2001 puretone averages therefore result 
in a Roman Numeral designations of VIII for the right ear, 
and IV for the left ear.  38 C.F.R. § 4.87, Table Via (1998); 
38 C.F.R. § 4.86 Table VIa, (2002)   

When applied to Table VII, the numeric designations of VIII 
and IV yield a result of 20 percent.  38 C.F.R. § 4.87a 
Diagnostic Code 6102 (1998); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  

VA has no discretion in this regard and must predicate its 
determination on the basis of the actual hearing test results 
as recorded in the evidence of record.  The most recent VA 
examination certified the above puretone threshold averages, 
and noted that the veteran's speech discrimination tests were 
consistently unreliable, at least to the 1996 VA examination.  

It must be noted that the United States Court of Appeals for 
Veterans Claims has held that "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support the assignment of a 
rating greater than 20 percent for the service-connected 
bilateral hearing loss with application of all pertinent 
governing criteria. 




ORDER

The reduction of the 50 percent rating for the veteran's 
bilateral hearing disability was proper.  

A rating of 20 percent for the service-connected bilateral 
hearing disability is granted, subject to the laws and 
regulations governing the disbursement of VA benefits.  


		
	STEPHEN L. WILKINS
Veterans Law Judge,
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

